                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DEBRA ANN RAY,                         )
                                       )
                 Plaintiff,            )
                                       )
     v.                                )
                                       )         1:17CV996
NANCY A. BERRYHILL, Acting             )
Commissioner of Social Security,       )
                                       )
                 Defendant.            )


                               ORDER

     On August 29, 2018, in accordance with 28 U.S.C. § 636(b),

the Recommendation of the United States Magistrate Judge was filed

and served on the parties in this action, and a copy was given to

the court.

     Within the time limitation set forth in the statute, counsel

for Plaintiff objected to the Recommendation.      (Doc. 21.)

     The court has made a de novo determination which is in accord

with the Magistrate Judge’s report.        The court therefore adopts

the Magistrate Judge’s Recommendation.

     IT IS THEREFORE ORDERED that the Plaintiff’s Motion for

Judgment seeking a reversal of the Commissioner’s decision (Doc.

13) is DENIED, that the Defendant’s Motion for Judgment on the

Pleadings (Doc. 17) is GRANTED, that the final decision of the

Commissioner be upheld, and that this action is DISMISSED WITH
PREJUDICE.   A Judgment dismissing this action will be entered

contemporaneously with this Order.




                                        /s/   Thomas D. Schroeder
                                     United States District Judge

October 3, 2018




                                2
